11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

DLA Piper US, LLP,                           * From the 201st District
                                               Court of Travis County,
                                               Trial Court No. D-1-GN-10-000789.

Vs. No. 11-12-00201-CV                       * July 24, 2014

Chris Linegar,                               * Memorandum Opinion by Wright, C.J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is error
in the judgment below.      Therefore, in accordance with this court’s opinion, the
judgment of the trial court is reversed, and judgment is rendered in favor of DLA Piper
US, LLP that Chris Linegar take nothing in his suit against DLA Piper. The costs
incurred by reason of this appeal are taxed against Chris Linegar.